                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

In re:                                                      Case No. 16-43958
         MARK JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Diana S. Daugherty, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/01/2016.

         2) The plan was confirmed on 10/18/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/20/2018.

         5) The case was dismissed on 05/02/2019.

         6) Number of months from filing or conversion to last payment: 33.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $22,800.00.

         10) Amount of unsecured claims discharged without full payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
Receipts:

       Total paid by or on behalf of the debtor             $28,731.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                                  $28,731.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,560.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $1,703.17
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $5,263.17

Attorney fees paid and disclosed by debtor:                 $440.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                 Unsecured      4,800.00            NA              NA            0.00       0.00
BANK OF NEW YORK MELLON         Secured              NA           0.00          480.52          25.77       0.00
BANK OF NEW YORK MELLON         Secured       90,000.00           0.00        9,928.24           0.00       0.00
BANK OF NEW YORK MELLON         Secured              NA           0.00          375.00          16.07       0.00
CAPITAL ONE BANK (USA) NA       Unsecured      4,800.00       1,873.31        1,873.31        157.06        0.00
CHASE                           Unsecured      4,800.00            NA              NA            0.00       0.00
CHASE BANK                      Unsecured      7,000.00            NA              NA            0.00       0.00
COMMERCE BANK                   Unsecured         932.00        648.05          648.05          54.34       0.00
CREDIT FIRST NA                 Unsecured      1,200.00       1,069.68        1,069.68          89.69       0.00
DIRECTV LLC                     Unsecured            NA         128.10          128.10          10.73       0.00
DISCOVER BANK                   Unsecured      4,826.00       4,758.71        4,758.71        398.98        0.00
FIRST NATL BANK AUDRAIN CO      Unsecured      1,134.00            NA              NA            0.00       0.00
LENDINGCLUB CORP                Unsecured     24,201.00            NA              NA            0.00       0.00
LVNV FUNDING LLC                Unsecured      4,700.00       4,092.65        4,092.65        343.14        0.00
MERCY VIRTUAL BUSINESS OFFICE   Unsecured      2,963.00       3,303.90        3,303.90        277.02        0.00
NISSAN INFINITI LT              Unsecured         599.00        599.00          599.00        599.00        0.00
NISSAN INFINITI LT              Unsecured      9,284.50       5,720.46        5,720.46      5,720.46        0.00
PACIFIC UNION FINANCIAL LLC     Secured      334,892.00           0.00      360,839.52           0.00       0.00
PACIFIC UNION FINANCIAL LLC     Secured       27,000.00           0.00       43,443.31      1,929.61        0.00
PORTFOLIO RECOVERY ASSOC LLC    Unsecured      1,000.00       1,824.30        1,824.30        152.96        0.00
PORTFOLIO RECOVERY ASSOC LLC    Unsecured      7,472.19       7,679.45        7,679.45        643.86        0.00
PORTFOLIO RECOVERY ASSOC LLC    Unsecured      6,000.00       4,820.95        4,820.95        404.19        0.00
SCOTT CREDIT UNION              Secured       12,000.00     11,751.17        11,751.17     11,751.17     859.40
SIGNATURE HEALTH SVCS           Unsecured         683.67           NA              NA            0.00       0.00
US BANK                         Unsecured      1,583.00            NA              NA            0.00       0.00
VANTAGE CREDIT UNION            Unsecured     11,126.59     10,217.01        10,217.01           0.00       0.00
WESTERN ANESTHESIOLOGY          Unsecured         692.54        410.06          410.06          34.38       0.00




UST Form 101-13-FR-S (09/01/2009)
Summary of Disbursements to Creditors:
                                                              Claim            Principal           Interest
                                                            Allowed                Paid               Paid
Secured Payments:
      Mortgage Ongoing                                  $371,142.76             $16.07              $0.00
      Mortgage Arrearage                                 $43,923.83          $1,955.38              $0.00
      Debt Secured by Vehicle                            $11,751.17         $11,751.17            $859.40
      All Other Secured                                       $0.00              $0.00              $0.00
TOTAL SECURED:                                          $426,817.76         $13,722.62            $859.40

Priority Unsecured Payments:
       Domestic Support Arrearage                               $0.00             $0.00              $0.00
       Domestic Support Ongoing                                 $0.00             $0.00              $0.00
       All Other Priority                                       $0.00             $0.00              $0.00
TOTAL PRIORITY:                                                 $0.00             $0.00              $0.00

GENERAL UNSECURED PAYMENTS:                               $47,145.63          $8,885.81              $0.00


Disbursements:

         Expenses of Administration                             $5,263.17
         Disbursements to Creditors                            $23,467.83

TOTAL DISBURSEMENTS :                                                                       $28,731.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 06/07/2019                             By:/s/ Diana S. Daugherty
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case , therefore, Paperwork Reduction Act
exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
